Citation Nr: 0511822	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In April 1994, the RO denied a claim for service 
connection for bilateral high frequency hearing loss based on 
a finding that the disorder was not shown by the evidence of 
record.  The veteran was informed of the decision by letter 
dated May 26, 1994, but did not appeal.

2.  Evidence submitted since April 1994 shows no current 
hearing loss, is cumulative of evidence already of record, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for bilateral high frequency hearing loss.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying the veteran's 
claim for service connection for bilateral high frequency 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received, and the 
claim for service connection for bilateral high frequency 
hearing loss may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2001.  He was told what was 
required to reopen his service connection claim and of his 
and VA's respective responsibilities in terms of obtaining 
information and evidence, i.e., he was asked to provide 
releases for private records and/or identify VA treatment so 
that the RO could obtain his records.  He was also asked to 
submit information and/or evidence to the RO as soon as 
possible.  In April 2004, the RO sent the veteran an 
additional letter covering the VCAA requirements and asking 
for any additional information.  The October 2001 letter was 
mailed to the appellant prior to the initial RO adjudication 
of his claim, thus satisfying the requirement that the 
veteran receive pre-adjudicatory notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA 
medical records as discussed below, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO has failed to obtain.  The 
veteran has not indicated, in response to the April 2004 VCAA 
letter, that he has any additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examination was not conducted in this claim.  
Regardless, there is no duty to obtain a VA examination or 
opinion in this case because new and material evidence has 
not been presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Additional evidence was provided by the veteran's 
representative in April 2005, with waiver of RO 
consideration.  Having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.


II.  Bilateral High Frequency Hearing Loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for sensorineural hearing 
loss may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

The veteran's service medical records disclose that he 
received frequent audiograms presumably because he served as 
a pilot in the Air Force for 16 years and was exposed to 
noise.  His hearing thresholds varied in service, and 
generally rose, as reflected in the difference in his 
entrance examination and his examination prior to separation 
in August 1993.  At entrance to service, audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:

HERTZ

500 1000 2000 3000 4000; RIGHT 0 0 5 0 0; LEFT -5 0 0 0 10

At separation from service, in August 1993, audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:

HERTZ

500 1000 2000 3000 4000; RIGHT 10 10 0 10 15; LEFT 10 20 20 
20 35

No speech discrimination was reported.  

In April 1993, the veteran claimed service connection for 
bilateral hearing loss. 
He was scheduled for a VA examination in November 1993.  The 
record shows that he failed to report for this examination.  
A general medical examination conducted at that time reflects 
a diagnosis of sensorineural hearing loss (history).  

In April 1994, the RO denied service connection for bilateral 
high frequency hearing loss on the basis that the disorder 
was not shown by the evidence of record.  The veteran was 
notified of the RO's decision and of his appellate rights by 
letter dated May 26, 1994.  It was noted he did not have 
hearing loss by VA standards.  

In April 2001, the veteran submitted a claim to reopen the 
claim for service connection for high frequency bilateral 
hearing loss.  He identified no current treatment records.  
He did submit literature from the Army showing that his 
military occupational specialty (MOS) involved routine 
exposure to hazardous noise.  He also submitted copies of his 
already-considered audiograms performed at service entrance 
and separation.

The RO's April 1994 rating decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  In order to reopen his claim, the veteran must present 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The amendment is not applicable to the veteran's claim, as he 
filed his claim in April 2001.

The evidence received since the April 1994 rating decision 
which denied service connection for bilateral high frequency 
hearing loss is not new and material.  The reports of 
audiograms in service are cumulative.  They do not show 
current hearing loss.  See 38 C.F.R. § 3.385.  Further, the 
data was considered in the 1994 rating decision.  Nor do the 
duplicate medical records, or the Army literature, provide 
competent medical evidence of linkage of any current hearing 
loss with the veteran's active service.  There is no medical 
evidence indicating that the veteran has current bilateral 
high frequency hearing loss that is attributable to his 
military service.  Accordingly, even if the Army literature 
is new, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The issue 
of whether the veteran was exposed to acoustic trauma is not 
in dispute, given his MOS and his longevity of service.  
Rather, as in 1994, there is no evidence of current hearing 
loss, and still no link between any current hearing loss and 
service.  These critical elements of the claim are still 
missing.  VA examinations in November 1995 and December 1997 
made no mention of hearing loss.  Parenthetically, the Board 
adds that the veteran's reasons for not reporting to the 
examination in 1993 are not relevant to the issue of whether 
new and material evidence has been presented to reopen the 
claim.  

The veteran's contentions as to the claim are essentially a 
repetition of the previous assertions that were before the RO 
in 1994, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
his lay statements concerning diagnosis and causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  




Thus, new and material evidence has not been presented, and 
the claim of service connection for bilateral high frequency 
hearing loss is not reopened.


ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for bilateral 
high frequency hearing loss, that claim remains denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


